Citation Nr: 1449887	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-14 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. All, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1977 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a Decisions Review Officer (DRO) hearing in June 2012, and before the Board in Lincoln, Nebraska, in April 2013.  Both hearing transcripts are associated with the claims file.

At the Veteran's April 2013 hearing, he requested that the record be held open for 60 days for submission of additional medical evidence, including a private medical opinion.  The Veteran's request was granted; however, additional evidence has not been received.

The Board has reviewed both the Veteran's physical claims file and the Veteran's file on the Virtual VA electronic file system to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims service connection for hearing loss and tinnitus as a result of his exposure to a variety of hazardous noises during service in the Navy.  Specifically, he reported constant exposure to extreme engine noise and other loud equipment while working as an electrical mechanical repairman in the engine room of the USS Mississippi.  He also reported exposure to extremely loud sonar pinging.  He maintains that his symptoms of bilateral hearing loss and constant tinnitus began in service and have continued to the present.  See November 2011 statement; June 2012 DRO hearing transcript; April 2013 Board hearing transcript.

The Veteran's enlistment and separation medical examination reports reflect normal hearing at all frequencies.  The Veteran's hearing was also tested in August 1978 and shown to be within normal limits.

In January 2012, the Veteran underwent a VA audiological examination for the development of his claim, the report of which noted the following pure tone thresholds, in decibels.




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
40
60
LEFT
20
20
30
40
45

Speech recognition was 94 percent for both ears based on the Maryland CNC Test.  The examiner diagnosed bilateral sensorineural hearing loss and tinnitus.  During the examination, the Veteran reported that his duties in service exposed him to hazardous noise including engine room and construction noise.  After service, the Veteran worked as an electrician, with exposure to construction and tool noise.  His recreational exposure consisted of motorcycle noise.  With regard to etiology, the examiner opined that the Veteran's hearing loss was less likely as not caused by or a result of his military service.  The stated rationale was "normal hearing . . . at enlistment and separation."

A similarly negative opinion was offered with regard to the Veteran's tinnitus, which reportedly began around December 1977 when he was exposed to excessively loud sonar pinging during shallow water testing.  The examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his diagnosed hearing loss, rather than anything in service, because tinnitus is known to be a symptom associated with hearing loss.

In May 2012, the RO obtained an addendum opinion, which concluded that the Veteran's hearing loss was not due to noise exposure in service "[b]ecause the Veteran had no ratable hearing loss at the time of separation from service."  With regard to tinnitus, the examiner stated that "normal hearing from the service strongly suggests any reported tinnitus is less likely to be from noise exposure."  The rationale for the opinions was the examiner's "clinical experience and expertise as a licensed audiologist."

The Board has reviewed the evidence of record and finds the above-described medical opinion to be inadequate for the following reasons.

First, a negative VA medical opinion regarding the etiology of hearing loss cannot be based solely on "normal" audiometric findings recorded on the Veteran's separation examination.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (if evidence after separation from service should sufficiently demonstrate a medical relationship between the in-service exposure to loud noise and the Veteran's current disability, it would follow that the Veteran incurred an injury in service).

Second, the examiners failed to account for the Veteran's lay statements regarding the onset of symptoms and their continuity since service when formulating their opinions.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination is inadequate where the examiner did not comment on Veteran's reported in-service injury, but instead relied on lack of evidence in service medical records to provide negative opinion).

Finally, although the Veteran reported a history of civilian noise exposure during his examination, neither examiner discussed its role, if any, on his current hearing loss.  Such discussion is necessary in this case, as the Veteran reportedly worked in the construction industry for more than 30 years and was exposed to the near-constant noise of power tools and equipment.  See, e.g., June 2012 DRO hearing transcript at 8-9. 

In light of the foregoing, a new VA examination and opinion is necessary prior to a Board decision with respect to these issues.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination for the purpose of ascertaining the etiology of his hearing loss and tinnitus.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the audiologist in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  The audiologist is requested to identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.

After reviewing the record, the audiologist should provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current hearing loss and tinnitus had their clinical onset in service or are otherwise related to service, including the reported in-service noise exposure.  In offering this opinion, the examiner should specifically discuss the impact of the post-service occupational or recreational noise exposure previously reported by the Veteran, including his long-term employment in the construction industry.

A full rationale must be provided for all opinions expressed.  In formulating any opinion, the audiologist should take into account the Veteran's reports of his history, the reported in-service and post-service noise exposure, and his current symptoms.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms, especially any continuity of symptoms since service, should be set forth in detail.

If the audiologist finds that delayed onset hearing loss weighs against a finding that such hearing loss is connected to military service, the audiologist must provide specific reasons for any such finding.

(If the Veteran fails to appear for examination, the audiologist should review the record and provide answers to the questions presented above, to the extent possible.)

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If a benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

